internal_revenue_service number release date index number ------------------------------ ------------------------------------ ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb ec plr-130300-04 date date ------------- ------------------- -------------------- -------------------------- --------------------------- ----------------------------------------------------------------------- ------------------------------ x company e state court ------------------------------------------------------------------------------------------------------ ----------------------------------------------------------------------------------- date of separation date of divorce judgment date plan a options dear -------------------- under sec_56 sec_422 sec_424 sec_1041 and sec_2501 of the internal_revenue_code as they relate to the division of stock_options in a property settlement agreement incident_to_divorce you requested rulings that the division of certain nonqualified and statutory_stock_options will not be taxable and will not disqualify any of the statutory options that upon exercise of x’s nonstatutory and statutory options x will include any resulting income in calculating x’s gross_income with respect to the nonstatutory_options and this letter is in response to your request dated date requesting rulings ------------------------------------ --------------------------------- ----------------------------- --------------------------- plr-130300-04 alternative_minimum_tax with respect to the statutory options that when any of the stock received on exercise is sold any resulting income gain_or_loss will be taxable to x and that the division will not result in taxable_gifts between x and x’s former spouse e that upon e’s death should x survive e x may exercise x’s share of the statutory options without disqualifying them and that with respect to any income arising from this transaction that is wages the income_tax_withholding credits will flow to the party receiving the underlying wages employed at company and they resided in state a community_property_state their marriage was dissolved by a judgment entered by the court and effective on the date of divorce the facts as submitted are as follows during x and e’s marriage e was prior to the date of separation company granted nonstatutory and statutory options collectively options to e under the plan some of the options vested prior to the date of separation some of the options vested after the date of separation and some of the options remain unvested under section of the incentive_stock_option iso agreement isos may not be transferred other than by the laws of descent and distribution and may during e’s lifetime only be exercised by e under section of the nonstatutory option agreement nso the nsos may be exercised only by e or by a transferee under a qualified_domestic_relations_order the nsos did not have a readily_ascertainable_fair_market_value on the date of grant the division of most of the marital estate was resolved by a series of orders by the court and agreements between e and x however due to disputes concerning the appropriate method to divide the unexercised options the court reserved jurisdiction over all unresolved issues after negotiations over the division of the options e and x entered into a binding written stipulation the stipulation that x would receive a options proportionally distributed over the grants in dispute if and when they become vested pursuant to the plan the allocation of the options was based on the time rule a fraction that generally compares i the length of the period between the date of grant of each option and the date of separation to ii the length of period between the date of grant and the vesting date of each tranche1 within each option grant the stipulation designates e’s attorney to prepare a formal judgment on reserved issues jri implementing the agreed allocation of the options the jri provides that x’s isos will remain in e’s name but that x will retain all legal and beneficial_ownership of x’s isos to the extent consistent with the nontransferability and employee exercise rules of sec_422 of the code the jri also provides that x’s nsos including unvested nso’s subject_to the same vesting schedule will be fully transferred to x as permitted by company and the plan e will exercise x’s isos and any of x’s nsos remaining in e’s name only according to x’s written instructions and only on x’s paying or making acceptable arrangements for the payment of the exercise tranche refers to each portion of an option grant that vests periodically eg monthly quarterly or annually between the date of grant and the final vesting date for the grant community_property earned through the efforts of one spouse is considered to plr-130300-04 price and all costs of the transaction unless the stock subject_to these options is to be immediately sold it will be transferred directly to x upon exercise the income and employment_taxes attributable to this stock will either be paid_by x or paid_by the withholding of shares if the stock is immediately sold the proceeds of the sale will be transferred directly to x or to x through e net of any applicable withholding taxes and expenses of sale the jri requires e to designate x as beneficiary of x’s options under the beneficiary designation procedures of the company and the plan and in e’s own estate_planning documents e is required to reimburse x for any withholding of employment_taxes that are subject_to wage_base or similar limits x and e are required to reimburse each other if one is taxed on income or credited with tax_payments that should be taxed to or credited to the other and they are unable to rectify this by appropriate adjustments on their tax returns the court formalized the jri consistent with the terms described in the previous paragraph on the judgment date under state law the interests of e and x in community_property during marriage are present existing and equal interests generally under state law property acquired by a married_person during marriage is community_property be owned by the community from the time of acquisition 282_us_101 the services of one spouse are considered to be rendered by the community that is equally by each of the spouses graham v commissioner p 2d 9th cir any person in_connection_with_the_performance_of_services the excess of the fair_market_value of the property over the amount if any paid for the property is included in the gross_income of the person performing the services in the first taxable_year in which the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable of an option without a readily_ascertainable_fair_market_value options under those rules if the option does not have a readily_ascertainable_fair_market_value on the date of grant then sec_83 and b apply at the time the option is exercised or otherwise_disposed_of even though its fair_market_value may have become readily ascertainable before that time if the option is exercised sec_83 and b apply to the transfer of property pursuant to the exercise and the employee realizes compensation on the transfer at the time and in the amount determined under sec_83 or b if a share of stock is transferred to an individual in a transfer in respect of which the sec_83 of the code provides that sec_83 does not apply to the transfer sec_1_83-7 of the income_tax regulations provides rules for nonstatutory with respect to statutory_stock_options sec_421 of the code provides that sec_83 of the code provides in general that if property is transferred to sec_1041 of the code provides in part that no gain_or_loss shall be sec_422 of the code provides in part that sec_421 applies with plr-130300-04 requirements of sec_422 or sec_423 are met then no income results at the time of the transfer of such share to the individual on exercise of the option and no deduction under sec_162 is allowable with respect to the transfer of such share respect to the transfer of a share of stock to an individual pursuant to the exercise of an iso if no disposition of such share is made by the individual within two years from the date of the granting of the option or one year after the transfer of the share to the individual under sec_424 of the code a disposition includes a sale exchange gift or a transfer of legal_title with certain exceptions described in sec_424 under sec_424 in the case of any transfer described in sec_1041 such transfer shall not be treated as a disposition of the stock for purposes of sec_424 and the same tax treatment with respect to the transferred property shall apply to the transferee as would have applied to the transferor recognized on a transfer of property from an individual to a former spouse but only if the transfer is incident to the divorce incident_to_divorce is defined in sec_1041 as a transfer of property within one year after the date on which the marriage ceases or a transfer of property that is related to the cessation of the marriage answer in sec_1_1041-1t of the regulations under the regulation a transfer of property is treated as related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 and the transfer occurs not more than six years after the date on which the marriage ceases after the cessation of the marriage is presumed to be not related to the cessation of the marriage however this presumption may be rebutted only by showing that the transfer was made to effect the division of property owned by the former spouses at the time of the cessation of the marriage an example whereby the presumption may be rebutted by showing that the transfer was not made within the one and six-year periods because of factors which hampered an earlier transfer of the property such as legal or business impediments to transfer or disputes concerning the value of the property owned at the time of the cessation of the marriage and the transfer is effected promptly after the impediment to transfer is removed property state during the marriage corporation y granted nsos to a pursuant to the question and answer in sec_1_1041-1t of the regulations also provides the regulation further provides that any transfer occurring more than six years the term related to the cessation of the marriage is explained in question and in revrul_2002_22 2002_1_cb_849 a and b resided in a non-community plr-130300-04 property settlement incorporated into their divorce a transferred to b one-third of the nsos issued to a the ruling concludes that the interests in the nso’s that a transfers to b are property within the meaning of sec_1041 sec_1041 confers nonrecognition treatment on any gain that a may otherwise realize when a transfers this interest to b a is not required to include in gross_income any income resulting from b’s exercise of the nsos when b exercises the nsos b must include in income an amount determined under sec_83 as if b were the person who performed the services the ruling further provides that the same conclusions would apply if a and b resided in a community_property_state and all or some of these income rights constituted community_property that was divided between a and b as part of their divorce therefore the ruling holds that a taxpayer who transfers interests in nsos to a former spouse incident_to_divorce is not required to include an amount in gross_income on the transfer it further holds that the former spouse not the taxpayer is required to include an amount in gross_income when the former spouse exercises the nsos spouse in connection with a divorce results in the disqualification of the option under sec_422 and sec_423 thus if an option is transferred in connection with a divorce that option is disqualified and thereafter treated in the same manner as a nso to x and certain isos will remain in e’s name but x will be considered the beneficial_owner of certain of those isos remaining in e’s name the fact that e exercises the isos on x’s behalf and that x’s portion of the iso’s remains in e’s name as required under the iso agreement does not violate the transferability or exercisability requirements of sec_422 additionally when x’s isos are later exercised and the stock is transferred to x there is no disposition of the stock however on subsequent disposition of the iso stock assuming the holding_period requirements have been met capital_gain or loss will be recognized by x with respect to the stock received on exercise of x’s isos pursuant to sec_1041 revrul_2002_22 and community_property law the transfer of the nsos to x will not be treated as a disposition of those options and x must report the compensation income under sec_83 of the code when those options are exercised pursuant to the jri certain nsos held by the community will be fully transferred revrul_2002_22 also concludes that the transfer of a statutory option to a sec_31 of the code provides that the amount withheld as tax under chapter collection of income_tax at source on wages shall be allowed to the recipient of the income as a credit against the tax imposed by this subtitle subtitle a income taxes sec_31 of the code provides that the amount withheld under chapter shall be allowed as a credit for the taxable_year beginning in such calendar_year if more than one taxable_year begins in a calendar_year such amount shall be allowed as a credit for the last taxable_year so beginning sec_1_31-1 of the regulations provides as follows plr-130300-04 the alternative_minimum_tax is imposed by sec_55 of the code the for individuals the tentative_minimum_tax for the taxable_year is the sum of the tax deducted and withheld at the source upon wages under chapter of the internal_revenue_code is allowable as a credit against the tax imposed by subtitle a upon the recipient of the income if the tax has actually been withheld at the source credit or refund shall be made to the recipient of the income even though such tax has not been paid over to the government by the employer for the purpose of the credit the recipient of the income is the person subject_to tax imposed under subtitle a upon the wages from which the tax was withheld for instance if a husband and wife domiciled in a state recognized as a community_property_state for federal tax purposes make separate returns each reporting for income_tax purposes one half of the wages received by the husband each spouse is entitled to one-half of the credit allowable for the tax withheld at source with respect to such wages alternative_minimum_tax is the excess if any of the tentative_minimum_tax for the taxable_year over the regular_tax for the taxable_year percent of so much of the taxable_excess as does not exceed dollar_figure plu sec_28 percent of so much of the taxable_excess as exceeds dollar_figure the taxable_excess is so much of the alternative_minimum_taxable_income for the taxable_year as exceeds the exemption_amount exemption_amount may be phased out under the provisions of sec_55 of the code if a taxpayer’s alternative_minimum_taxable_income exceeds certain amounts taxable_year determined with the adjustments provided in sec_56 and sec_58 and increased by the amount of the items of tax preference described in sec_57 sec_56 of the code contains the alternative_minimum_tax adjustments applicable to individuals sec_56 sets forth the treatment of incentive stock_options under the alternative_minimum_tax this section provides that sec_421 shall not apply to the transfer of stock acquired pursuant to the exercise of an incentive_stock_option as defined in sec_422 any case where the disposition of stock obtained pursuant to the exercise of an iso and the alternative_minimum_tax inclusion of iso income are within the same taxable_year and such section shall not apply in any other case stock acquired pursuant to an iso shall be determined on the basis of the treatment specified in sec_56 alternative_minimum_taxable_income is the taxable_income of the taxpayer for the sec_56 of the code further provides that sec_422 shall apply in for taxpayers filing a joint_return in the exemption_amount is dollar_figure the finally sec_56 of the code also provides that the adjusted_basis of any sec_2501 of the code imposes a gift_tax for each calendar_year on the sec_1_55-1 of the regulations provides a general_rule for the computation of the amount of the minimum_tax_credit for any taxable_year is the excess if any the amount of the minimum_tax_credit allowable for any taxable_year is limited to sec_53 of the code provides that there shall be allowed as a credit against plr-130300-04 the tax_imposed_by_chapter_1 of the code for any taxable_year an amount equal to the minimum_tax_credit for such taxable_year of the adjusted_net_minimum_tax imposed for all prior taxable years beginning after over the amount allowable as a credit for such prior taxable years the net_minimum_tax is defined in sec_53 as the tax imposed by sec_55 the excess if any of the regular_tax_liability of the taxpayer for the taxable_year reduced by certain credits over the tentative_minimum_tax for the taxable_year alternative_minimum_taxable_income the rule in sec_1_55-1 of the regulations states that except as otherwise provided by statute regulations or other published guidance issued by the commissioner all internal_revenue_code provisions that apply in determining the regular taxable_income of a taxpayer also apply in determining the alternative_minimum_taxable_income of the taxpayer transfer of property by gift during the calendar_year transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible than an adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift written_agreement relative to their marital and property rights and divorce occurs within the 3-year period beginning on the date year before such agreement is entered into whether or not such agreement is approved by the divorce decree any transfers of property or interests in property made pursuant to such agreement to either spouse in settlement of his or her marital or property rights to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full and adequate_consideration in money or money’s worth taxability of the transfer of options between x and e since the parties did not enter into any agreement relative to their marital and property rights in the options within the time prescribed in sec_2516 sec_2512 of the code provides that where property is transferred for less sec_2516 of the code provides that where a husband and wife enter into a in the present case sec_2516 is not applicable to the determination of the sec_2511 of the code provides that the gift_tax shall apply whether the plr-130300-04 under revrul_79_110 c b in the absence of the applicability of sec_2516 the principles presented in sec_25_2512-8 revrul_68_279 1968_2_cb_414 and 340_us_106 must be considered in determining the gift_tax consequences of the transaction sec_25_2512-8 of the gift_tax regulations provides that transfers reached by the gift_tax are not confined to those only which being without a valuable consideration accord with the common_law concept of gifts but embrace as well sales exchanges and other dispositions of property for a consideration to the extent that the value of the property transferred by the donor exceeds the value in money or money’s worth of the consideration given therefore however a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm’s length and free from any donative_intent will be considered as made for an adequate_consideration in money or money’s worth a consideration not reducible to a value in money or money’s worth as love and affection promise of marriage etc is to be wholly disregarded and the entire value of the property transferred constitutes the amount_of_the_gift similarly a relinquishment or promised relinquishment of dower or curtesy or a statutory estate created in lieu of dower or curtesy or other marital right in the spouse’s property or estate shall not be considered to any extent a consideration in money or money’s worth legal_separation pursuant to the agreement the husband transferred property to his wife in full settlement of her property and support rights the question arose as to the application of the gift_tax to such transfer the ruling provides that generally a husband has a duty to support his wife during their joint lives or until she remarries the satisfaction of this legal_obligation does not have the effect of diminishing the husband’s estate any more than the satisfaction of any other legal_obligation although sec_25_2512-8 specifically states that the release of dower or curtesy or a statutory substitute for dower or curtesy inheritance rights is not a consideration in money or money’s worth which would prevent taxation of the transfer the regulations make no reference to support rights consequently since support rights are distinguishable from inheritance rights a surrender of support rights is not a surrender of other marital rights as that phrase is used in the regulations a release of support rights by a wife or husband constitutes a consideration in money or money’s worth however the supreme court in 340_us_106 provides an exception to these general rules stating that i t is ‘the transfer’ of the property with which the gift_tax statute is concerned the court found that i f ‘the transfer’ of marital rights in property is effected by the parties it is pursuant to a ‘promise or agreement’ in the meaning of the statute if ‘the transfer’ is effected by a court decree no ‘promise or agreement’ of the parties is the operative fact id pincite in revrul_68_379 a husband and wife entered into an agreement incident to a in the present case x and e have agreed to enter into a settlement of their accordingly the court concluded that if a transfer in exchange for a spouse’s plr-130300-04 the court noted that such a transfer between a husband and wife is not in the ordinary course of business in any conventional sense but if two partners on dissolution of the firm entered into a transaction of this character or if chancery did it for them there would seem to be no doubt that the unscrambling of business interests would satisfy the spirit of the regulations no reason is apparent why husband and wife should be under a heavier handicap absent a statute which brings all marital property_settlements under the gift_tax id pincite marital rights is effectuated pursuant to a divorce decree the exchange is not subject_to the gift_tax dispute relative to the division of the options the resolution of this dispute occurred in the context of a judicial process and was formalized on the judgment date therefore the transfer is effected by a court decree as in harris requiring e to exercise x’s isos only in accordance with x’s instructions and requiring e to designate x as the beneficiary of x’s share of the options will not violate the requirements of sec_422 of the code relating to nontransferability and lifetime exercise by the employee will be includible in x’s alternative_minimum_taxable_income for federal tax purposes under e’s control will be included in x’s income for federal_income_tax purposes based solely on the information submitted we rule as follows alternative_minimum_taxable_income recognized on e’s exercise of x’s iso sec_3 income recognized on e’s exercise of x’s nsos that remain in e’s name or the court’s recognizing x’s community_property interest in the isos and x will be entitled to any alternative_minimum_tax credits as a result of e’s exercise of x’s isos under principles regarding taxation of equal division of community_property none of the following will be a taxable_event i the recognition of x’s ownership of x’s options ii the transfer to x of x’s nsos iii the transfer of stock from e or company to x after the exercise by e of any of x’s options or iv e’s designation of x as beneficiary of x’s options from company to x of stock resulting from the exercise of x’s isos will not be a disposition of such stock and all subsequent tax consequences with respect to such stock will be x’s under sec_424 of the code a transfer between e and x or directly gain_or_loss on the sale of stock received by e on exercise of any of x’s plr-130300-04 income recognized on x’s exercise of x’s nsos that have been fully transferred to x will be included in x’s income for federal_income_tax purposes options that remain in e’s name is includible in calculating x’s gross_income regardless of whether such stock is first registered in x’s name x’s nsos is includible in calculating x’s gross_income reimbursements made by one former spouse to the other in the event that company withholds any taxes from a former spouse that are properly the liability of the other former spouse will be tax-free transfers incident_to_divorce gain_or_loss on the sale of any stock received by x on the exercise of any of x is entitled to the credit for income_tax withheld from the stock or cash proceeds or paid to company by x for properly due income_tax_withholding at the time of the exercise of the nonstatutory stock_options of which x is beneficial_owner the division of the options between x and e pursuant to the stipulation and the jri will be made for full and adequate_consideration in money or money’s worth and will not be a taxable gift by x under sec_2501 designated_beneficiary may subsequently exercise such options and receive and dispose_of the resulting stock with the same tax consequences as if e had exercised the isos if e dies while x’s isos are in e’s name x as beneficial_owner and except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant plr-130300-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely robert misner senior technician reviewer executive compensation employee_benefits tax exempt government entities
